DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 9/7/2022 has been entered.
 
Election/Restrictions
Claims 1-3 and 6-7 are now withdrawn.  Claim 1 now recites “determine that the human body is improperly positioned on the pressure-mitigation device based on an analysis of the identified patterns of the measurements, and causing a notification to be presented on the display that indicates the human body is improperly positioned on the pressure-mitigation device”.  This feature is drawn to non-elected species D1.  Claims 2-3 and 6-7 are withdrawn since they depend from a claim drawn to a non-elected species.
Claim 17 is now withdrawn.  Claim 17 now recites “determining that the human body is experiencing a seizure based on the high-frequency changes in pressure; and causing display of a notification that specifies the human body is experiencing the seizure”.  The determination of a seizure is inferring that a medical event has occurred (non-elected species B1) rather than inferring a vital sign (elected species A1).  As such, this feature is drawn to non-elected species B1.  
Accordingly, claims 1-7 and 14-17 are withdrawn from consideration as being drawn to a non-elected species while claims 8 and 10-13 remain pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because of the following informalities:
in claim 8, line 11: “the pressure” should be “the pressure of the corresponding chamber”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “inferring, by the processor located in the durable housing, that there has been a decline in a health state of the human body based on the patterns of the measurements indicating that the human body has become less mobile” in lines 16-19, which is clearly a computer-implemented recitation.  Under the current guidelines of 35 USC 112, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter. See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  
With respect to claim 8, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function.  The specification does not describe, explain, or state the step of “inferring, by the processor located in the durable housing, that there has been a decline in a health state of the human body based on the patterns of the measurements indicating that the human body has become less mobile”.  By extension, the specification does not describe, explain, or show an algorithm or process by which the processor infers that there has been a decline in a health state of the human body based on the patterns of the measurements indicating that the human body has become less mobile.
Claims 10-13 are rejected by virtue of their dependence from claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a processor located in the durable housing” in line 3, but it is not clear if this recitation is the same as, a subset of, related to, or different from “internal components” of claim 8, line 2.  The relationship between these recitations should be made clear.
Claim 8 recites “less mobile” in line 19, which is a relative term that renders the claim indefinite. The term “less mobile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no frame of reference or benchmark provided that permits one of ordinary skill in the art to judge what “less mobile” means.  Less mobile relative to what?  The claim and the specification does not make this clear.  Further, the specification does not use the expression “less mobile” or the word “less” in this context.
Claims 10-13 are rejected by virtue of their dependence from claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0008710 (Young)(previously cited).
With respect to claim 8, Young teaches a method performed by a controller (the control unit 15, the controller 24, one or more of a power supply, processor, memory, switches, and analog to digital (A/D) converter; paragraphs 0024, 0028, 0045, 0058 of Young) that has a durable housing (the control box 25 of Young; paragraphs 0028-0029, 0032, and 0054 of Young) in which internal components reside, the method comprising: 
receiving, by a processor located in the durable housing, data that is representative of a temporal series of measurements generated by a plurality of pressure sensors in a pressure-mitigation device that is disposed between a human body and a surface (receiving data from the pressure sensors over time; abstract, paragraphs 0003-0005, 0022-0023, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young), wherein each pressure sensor of the plurality of pressure sensors is responsible for monitoring pressure of a corresponding chamber of the pressure-mitigation device in real time, and outputting a corresponding subset of the measurements to indicate the pressure (abstract, paragraphs 0003-0005, 0022-0023, 0039-0040, 0043, 0048-0049, 0051, and 0057 of Young); 
parsing, by the processor located in the durable housing, the data to identify patterns of the measurements that are indicative of movements of the human body (parsing the data from the pressure sensors; abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young); and 
inferring, by the processor located in the durable housing, that there has been a decline in a health state of the human body based on the patterns of the measurements indicating that the human body has become less mobile (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young including position, heart rate, respiration rate, sleepiness, length of sitting episodes, movement of the trunk or limbs, blood pressure, presence or lack of presence of subject, identity of subject, weight of subject, vertical position, turning or rolling movements, sedentary state, fitness level, cardiovascular condition);
generating, by the processor located in the durable housing, a notification that specifies the decline in the health state of the human body (paragraph 0030-0031, 0033, and 0061-0063 of Young).
With respect to claim 10, Young teaches inferring, by the controller, a vital sign based on the patterns of the measurements (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young including position, heart rate, respiration rate, sleepiness, length of sitting episodes, movement of the trunk or limbs, blood pressure, presence or lack of presence of subject, identity of subject, weight of subject, vertical position, turning or rolling movements, sedentary state, fitness level, cardiovascular condition).
With respect to claim 11, Young teaches that the vital sign is blood pressure, heart rate, or respiratory rate (determine the various vital and health indicators listed in the abstract, paragraphs 0003-0005, 0019, 0026-0027, 0030, 0033, 0037, 0039-0041, 0049, 0057-0059, 0061, and 0063 of Young including position, heart rate, respiration rate, sleepiness, length of sitting episodes, movement of the trunk or limbs, blood pressure, presence or lack of presence of subject, identity of subject, weight of subject, vertical position, turning or rolling movements, sedentary state, fitness level, cardiovascular condition).
With respect to claim 12, Young teaches transmitting, by the controller, the notification to a computing device for review (paragraphs 0030-0031, 0033, and 0061-0063 of Young).
With respect to claim 13, Young teaches that the computing device is associated with a caregiver responsible for managing the human body (paragraphs 0030-0031, 0033, and 0061-0063 of Young).

Response to Arguments
The Applicant’s arguments filed 9/7/2022 have been fully considered.
Claim objections
There are new claim objections.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
35 U.S.C. 101
In view of the claim amendments filed on 9/7/2022, the claim rejections under 35 U.S.C. 101 are withdrawn.
Prior art rejections
The only argument that seems to relate to the rejection of claims 8 and 10-13 seems to be where the Applicant asserts:

    PNG
    media_image1.png
    273
    1164
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    323
    1133
    media_image2.png
    Greyscale

This argument is not persuasive.  Young discloses a controller that generates a notification that specifies the decline in the health state of the human body in paragraphs 0030-0031, 0033, and 0061-0063 of Young because the controller generates a notification signal that is sent to the respective alerting mechanisms.  The claim does not require that the alerting mechanisms reside with the durable housing of the controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791